Citation Nr: 0727145	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-41 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the initial denial, service connection has been granted 
for a significant disability.  

The June 2004 VA examination noted that the veteran's non-
service-connected foot disorders were a source of significant 
disability and did not discuss upper extremity function.  

VA clinical notes are in evidence.  The record also contains 
the report of a VA examination in January 2006, as well as a 
medical opinion dated in August 2006.  This information led 
to the grant of service connection for the foot disabilities.  

In as much as there has been a substantial change in the 
service-connected disability picture, a current examination 
is desirable to determine, by medical opinion, the impact of 
the service-connected and non-service-connected disabilities.  
See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); 
Mattleider v. West, 11 Vet. App. 181, 182 (1998).  See also 
Tucker v. West, 11 Vet. App. 369, 374, 375 (1998).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination for regular aid and 
attendance.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  Any 
tests or studies needed to respond to 
the following question should be done.  

Is it at least as likely as not (a 50 
percent or greater probability) that 
the service-connected disabilities 
render the veteran helpless or so 
nearly helpless as to require the 
regular aid and attendance of another 
person?  The examiner should respond 
with a complete explanation.  

The following will be accorded 
consideration in determining the need 
for regular aid and attendance: 
inability of claimant to dress or 
undress herself, or to keep herself 
ordinarily clean and presentable; 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust 
without aid, such as supports, belts, 
lacing at the  back, etc.); inability 
of claimant to feed herself through 
loss of coordination of upper 
extremities or through extreme 
weakness; inability to attend to the 
wants of nature; or incapacity, 
physical or mental, which requires care 
or assistance on a regular basis to 
protect the claimant from hazards or 
dangers incident to her daily 
environment.  It is not required that 
all of the disabling conditions 
enumerated in this paragraph be found 
to exist before a favorable rating may 
be made.  The particular personal 
functions which the veteran is unable 
to perform should be considered in 
connection with his or her condition as 
a whole.  It is only necessary that the 
evidence establish that the veteran is 
so helpless as to need regular aid and 
attendance, not that there be a 
constant need.  Determinations that the 
veteran is so helpless, as to be in 
need of regular aid and attendance will 
not be based solely upon an opinion 
that the claimant's condition is such 
as would require her to be in bed.  
They must be based on the actual 
requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a) (2006).  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, she 
and her representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


